 In the Matter of TIDEWATER ASSOCIATED OIL COMPANY (ASSOCIATEDDIVISION)andOIL WORKERS' INTERNATIONAL UNION, AFFILIATED WITHTHE C. I. O.Cases Nos.R-2670 to R-2672 inclusive.-DecidedJuly 11, 1941Investigation and Certification of Representatives:stipulation for certificationupon cross-check.Mr. Charles M. Ryan,for the Board.Mr. W. F. Kiessig,of San Francisco, Calif., for the Company.Mr. John M. Starke,of Long Beach, Calif., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 2, 1941, Oil Workers' International Union, affiliated withthe C. 1. 0., herein called the Union, filed with the Regional Director for,the Twenty-first Region (Los Angeles, California) three separatepetitions alleging that questions affecting commerce had arisen con-cerning the representation of three separate groups of employees ofTidewater Associated Oil Company (Associated Division), hereincalled the CompaFiy, engaged in producing, refining, transporting, andmarketing petroleum products, with its principal office at San Fran-cisco, California, and requesting an investigation and certification ofrepresentatives of each group of employees pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.On June 16, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of 'the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered separate investigations on each of thepetitions and authorized the Regional Director to conduct them and toprovide for appropriate hearings upon due notice.On June 12, 1941,the Company, the Union, and an attorney for the Board enteredinto a "STIPULATION FOR CERTIFICATION UPON CROSS-CHECK."-33 N. L.R. B., No. 68.336 TIDEWATER ASSOCIATED OIL COMPANY337Pursuant to the stipulation, a pay-roll check by comparison ofunion designations with the pay roll of the Company dated June 1,1941, was made under the supervision of the Regional Director todetermine the number of employees in each of the following groupswho designated the union as their bargaining agency : (1) employeesof the Southern California Pipe Line Department, headquartered attheWatson, California, plant, including Marine Terminal at SanPedro, but excluding office employees, supervisory employees, and sales-department employees; (2) employees of the San Joaquin Valley PipeLine Department (Coalinga headquarters), but excluding clerical em-ployees, supervisory employees, and all other employees not engaged aspipe-line employees; and (3) employees in the plant refinery at Watson,California, but excluding office employees and supervisory employees.On June 18, 1941, the Regional Director, acting pursuant to thestipulation, issued and duly served upon the parties his "Notice ofNumerical Results of Cross-check."No objections to said notice havebeen filed by any of the parties.In his report the Regional Director reported that the comparisonof the union designations with the pay roll of the Company showedthat 46 out of 60 eligible employees classified under (1) above, 100 outof 173 eligible employees classified under (2) above, and 35 out of 39eligible employees classified under (3) above authorized the Union torepresent them for the purposes of collective bargaining with theCompany with respect to rates of pay, wages, hours of work, and otherconditions of employment.Upon the basis of the stipulation, the Notice of Numerical Resultsof Cross-check, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.Questions affecting commerce have arisen concerning the represen-tation of employees of Tidewater Associated Oil Company(AssociatedDivision),San Francisco, California,within the meaiiing of Section9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Southern California Pipe Line Departmentof the Company, headquartered at the Watson,California,plant, in-cluding Marine Terminal at San Pedro, excluding office employees,supervisory employees,and sales-department employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.3.All employees of the San JoaquinValleyPipe Line Department(Coalinga headquarters)of the Company,excluding clerical employees,supervisory employees,and all other employees not engaged as pipe-line employees,constitute a unit appropriate for the purposes of col- 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.4.All employees in the plant refinery of the Company at Watson,California, excluding office employees and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.5.Oil Workers' International Union, affiliated with the C. I. 0., hasbeen designated and selected by a majority of the employees in each ofthe above units as their representative for the purposes of collectivebargaining and is the exclusive representative of all the employees ineach of said units within the meaning of Section 9 (a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBYCERTIFIED that Oil Workers' International Union, affili-ated with the C. I. 0., has been designated and selected by a majorityof each of the following groups of employees of Tidewater AssociatedOil Company (Associated Division) as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, Oil Workers' International Union, affili-ated with the C. 1. 0., is the exclusive representative of all the employeesin each of such groups for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment :(1) all employees of the Southern California Pipe Line Depart-ment, headquartered at the Watson, California, plant,'including MarineTerminal 'at San Pedro, excluding office employees, supervisory em-ployees, and sales-department employees;(2) all employees of the San Joaquin Valley Pipe Line Department(Coalinga headquarters), excluding clerical employees, supervisoryemployees, and all other employees not engaged as pipe-line employees;(3) all employees in the plant refinery at Watson, California, exclud-ing office employees and supervisory employees.